DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/519,025 filed 07/23/2019 and Amendment filed 02/21/2022.
Claims 1-18 remain pen ding in the Application. Claims 16-18 have been added to the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 02/21/2022, with respect to Claims 1-18 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendments/Arguments filed 02/21/2022 the Prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: in response to a request to switch a vehicle from an off state to an on state in a manual mode, the vehicle being in  the off state at the time of the request, put a virtual- driver module in a high-power-draw state, wherein the manual mode means that a human driver controls a propulsion, brake system, and steering system of the vehicle; and then put the virtual-driver module in a low-power-draw state among all limitations of claims 1, 2, and 9 as currently written.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Brickley et al. (US Patent 9,738,125) discloses a system, method, and device related to data collection and communication related to after-market and external vehicle systems (Abstract), including trailer brake units may provide any of the following outputs: 1) Active/Inactive: via the presence of pressure and/or voltage; 2) Actuate: position sensor; 3) Boost: Measure the effectiveness based on deceleration value, could adjust the boost value; 4) Brake Intent: as measured using hydraulic pressure or voltage at the electric brakes; 5) Brake Output: voltage reading at the brakes; 6) Connect/Disconnect: open circuit or low resistance; 7) Current Voltage: analog to digital converter and current sensing transducer; 8) Default: EOH or electric setup in software and also includes the number of axles; 9) Effort: expressed as a percentage based on the average voltage versus the maximum voltage over a given period; 10) EOH/Electric Mode: software and/or component-based memory stores the type of brakes; 11) Faults: using current flow, voltage is measured from an analog to digital converter associated with a thermocouple for detecting heat, thereby providing indication of low voltage, low current, and/or shorts; 12) Gain: maximum voltage observed at/by the brake over a given period of time, with trailer 10) for establishing/breaking a connection of two circuit areas (12, 14), especially in a vehicle. (Abstract), wherein If the MOSFET switching element 20 is switched into its conducting state by the application of a switching voltage by means of the gate driver 26, i.e., if the connection switching state is present, a potential difference is also unable to develop between the two terminals 22, 24 even if .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
HR
03/09/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851